DETAILED ACTION
In application filed on 11/21/2018, Claims 1-3, 5-7, 10, 12, 14-23, 28, 35 and 38-50 are pending. Claims 1-3, 5-7, 10, 12, 14-23, 28, 35, 38-39 and 46-50 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020, 05/19/2020, 03/27/2020 and 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 40-45 directed to an invention non-elected without traverse.  Accordingly, claims 40-45 been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 10-10/19/2021 has been entered.

Reasons for Allowance
Claims 1-3, 5-7, 10, 12, 14-23, 28, 35, 38-39 and 46-50 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-3, 5-7, 10, 12, 14-23, 28, 35, 38-39 and 46-50 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Biadillah et al. (US20140120531A1) teaches a biological sample collection system (Abstract), the system comprising:
a sample collection vessel (Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300), the sample collection vessel (Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300) comprising a sample collection chamber (Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14) , an interior side wall  (Annotated Fig. 3B) and an opening (Fig. 1; ‘Annotated Fig. 1) configured to receive a biological sample (Abstract, ‘bodily fluids, cells, saliva, Urine’) into the sample collection chamber (Fig.1, ref. 14; Abstract, Para 0090), This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sample collection device (cap and Please see MPEP 2114(II) for further details; the opening being defined by a rim of the sample collection vessel and the rim having an inner diameter (Annotated Fig. 3B); 
a sealing cap (Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’) securable (Abstract, Para 0034, 0035, ‘coupled to tube’; ‘mating’) to the sample collection vessel (Abstract, ‘tube’; Para 0090, Fig.1, ref. 10), the sealing cap (Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, ref. 12; ‘cap’) comprising a reagent chamber (Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’) and carrying a sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’), the reagent chamber (Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’) configured to store a reagent therein ( Para 0081 ‘preservative solution), the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’) having a closed configuration ( Para 0092, ‘the blocking member 46 may be removably coupled to the aperture 22 such that when the blocking member is secured to the aperture) and an open configuration (Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…), the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’) comprising:
an inner vessel (Fig. 1A,3A-B,  ref. 20 ‘interior space’ ; Annotated Fig. 4A, ‘as structurally arranged’)  comprising a fluid vent (Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A)., the inner vessel (Fig. 1A,3A-B,  ref. 20 ‘interior 
an outer sleeve (Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92) surrounding the inner vessel (Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’) and forming a fluid-tight fit (as structurally arranged’, Fig. 1A, 2A) with the inner vessel (Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’), the outer sleeve comprising a first section and a second section (Annotated Fig. 3B);, the first section having a first diameter larger than the inner diameter (Annotated Fig. 3B);and the second section having a second diameter equal to or smaller than the inner diameter (Annotated Fig. 3B);
wherein, in the closed configuration ( Fig. 4A. as structurally arranged’, ‘having a closed configuration’)  of the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’), the outer sleeve (Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92) is positioned to obstruct ( Fig. 4A. as structurally arranged’, ‘having a closed configuration’) the fluid vent ( Annotated Fig. 4A, ‘as structurally arranged’)
wherein the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’) is configured to be movable (Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating Please see MPEP 2114(II) for further details; and
wherein, in the open configuration (Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0101-0102, ‘unlocked configuration’, ref. 94),

However, Biadillah et al. (US20140120531A1) does not teach or fairly suggests the combination and steps of the limitation:
the second section is in contact with the interior sidewall of the sample collection vessel and the first section of the outer sleeve is pushed by the rim of the sample collection vessel, thereby moving the outer sleeve relative to the inner vessel to reveal the fluid vent to allow the reagent to flow from the reagent chamber into the sample collection chamber, thereby dispensing the reagent into the sample collection chamber. 

Also, regarding Claim 35, the closest prior art, Biadillah teaches a kit for collecting and preserving a biological sample, the kit comprising:

a sample collection chamber (Fig.1, ref. 14; Abstract, Para 0090,) having an opening (Fig. 1; ‘Annotated Fig. 1) configured to receive the biological sample (Abstract, ‘bodily fluids, cells, saliva, Urine’)  from a user into the sample collection chamber (Fig.1, ref. 14; Abstract, Para 0090,); This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sample collection device (cap and tube) for collection of bodily fluids, such as a donor specimen, such as human saliva or urine,  (Abstract, Para 0029). Please see MPEP 2114(II) for further details; the opening being defined by a rim of the sample collection vessel and the rim having an inner diameter (Annotated Fig.3B);
a connection member (Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’) disposed on an exterior portion the sample collection vessel (Abstract, Para 0090, Fig.1, ref. 10) and adjacent to the opening (Fig. 1, as structurally arranged);and
an interior sidewall (Annotated Fig.3B);
a sealing cap, (Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’) the sealing cap comprising:
a reagent chamber (Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’) configured to store a reagent (Para 0081 ‘preservative solution); and
a complementary connection member (Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’) 
wherein the sealing cap (Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’; Fig. 3B) is securable to the sample collection vessel (Fig. 3B) and is carrying (Annotated Fig. 4A, ‘as structurally arranged’)   the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’) having a closed configuration ( Para 0092, ‘the blocking member 46 may be removably coupled to the aperture 22 such that when the blocking member is secured to the aperture) and an open configuration (Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…), 
the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’) configured to secure the sealing cap (Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’)  to the sample collection vessel (Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300), the sleeve valve comprising:
an inner vessel (Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’) comprising a fluid vent (Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A), the inner vessel (Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’)  in fluid communication with the reagent chamber (Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’) of the sealing cap (Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’), and an outer sleeve (Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  
an outer sleeve (Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92) surrounding the inner vessel (Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’) and forming a fluid-tight fit (as structurally arranged’, Fig. 1A, 2A) with the inner vessel (Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’), the outer sleeve comprising a first section and a second section (Annotated Fig. 3B);, the first section having a first diameter larger than the inner diameter (Annotated Fig. 3B);and the second section having a second diameter equal to or smaller than the inner diameter (Annotated Fig. 3B);
wherein, in the closed configuration (Fig. 4A. as structurally arranged’, ‘having a closed configuration’) of the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’), the outer sleeve (Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92) is positioned to obstruct ( Fig. 4A. as structurally arranged’, ‘having a closed configuration’) the fluid vent ( Annotated Fig. 4A, ‘as structurally arranged’)
wherein the sleeve valve (Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’)  is configured to be 
wherein, in the open configuration (Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0101-0102, ‘unlocked configuration’, ref. 94),

However, Biadillah et al. (US20140120531A1)) does not teach or fairly suggests the combination and steps of the limitation:
the second section is in contact with the interior sidewall of the sample collection vessel and the first section of the outer sleeve is pushed by the rim of the sample collection vessel, thereby moving the outer sleeve relative to the inner vessel to reveal the fluid vent to allow the reagent to flow from the reagent chamber into the sample collection chamber, thereby dispensing the reagent into the sample collection chamber. 

    PNG
    media_image1.png
    848
    915
    media_image1.png
    Greyscale

Biadillah, Annotated Fig. 1A

    PNG
    media_image2.png
    705
    881
    media_image2.png
    Greyscale

Biadillah, Annotated Fig. 3B


    PNG
    media_image3.png
    641
    611
    media_image3.png
    Greyscale

Biadillah, Annotated Fig. 4A
Therefore Claims 1 and 35 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 35.  
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797